DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Hare (US 2010/0176170 A1).
With respect to claim 1 O’Hare discloses a cooking and cooling apparatus, comprising:
a main body [reference character 100 in Fig. 1] to receive at least one item thereupon [on the countertop, reference character 3 in Fig. 1];
a cooking unit [reference character 5 in Fig. 1] disposed on at least a portion of a top surface of the main body to cook at least one food item thereon; and a cooling unit [reference character 21 in Fig. 1] disposed within at least a portion of the main body to keep contents stored within at a cool temperature.
With respect to claim 2 O’Hare discloses a first storage compartment [reference character 7 in Fig. 4] disposed within at least a portion of a bottom portion of the main body to store the at least one item therein; and
 a second storage compartment [reference character 8 in Fig. 4] disposed within at least a portion of the bottom portion of the main body.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare (US 2010/0176170 A1) in view of Frantz (US 2014/0053823 A1).
With respect to claim 3 O’Hare discloses a first storage compartment [reference character 7 in Fig. 4] disposed within at least a portion of a bottom portion of the main body to store the at least one item therein; and
 O’Hare does not disclose a second storage compartment disposed within at least a portion of the bottom portion of the main body and a fuel unit disposed within at least a portion of the second storage compartment to provide gas to the cooking unit.
Frantz discloses an outdoor barbecue that is removably securable to a receiver hitch at the rear end of a vehicle. The barbecue includes a grill cabinet [reference character 14 in Fig. 2 and paragraph 0026] in which a tank of liquefied propane gas is stored [see paragraph 0026].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the apparatus taught by O’Hare by enclosing the propane tank and shelf with a cabinet, as taught by Frantz, because enclosing the tank with a cabinet will protect the tank from impact and damage while in transport. 

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare (US 2010/0176170 A1) in view of Dumenil (US 2018/0073739 A1).
With respect to claim 4 O’Hare discloses a plurality of burners disposed on at least a portion of the cooking unit to emanate heat therefrom [see paragraph 0153].
O’Hare does not disclose a heating coil disposed on at least a portion of the cooking unit to emanate heat therefrom.
Dumenil discloses a duel cooking assembly that includes both a gas burner [reference character 602 in paragraph 0058] and an electric heating element [reference character 606 in paragraph 0058], these elements are provided on a rotatable mount [see paragraph 0056] that allows use of either element. This eliminate the need to purchase multiple grills for different styles of cooking (direct or indirect) or for use in different areas [paragraph 0003].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the apparatus taught by O’Hare by including both electric and gas heating elements on a rotating hub, as taught by Dumenil in order to eliminate the need to purchase multiple grills for different styles of cooking (direct or indirect) or for use in different areas [paragraph 0003 of Dumenil].
With respect to claim 5 O’Hare does not disclose a griddle removably disposed above the heating coil to receive heat from the heating coil.
Dumenil discloses that the cooking area may include both a griddle [reference character 1008 in Fig. 10] and a grill [reference character 1010 in Fig. 10] in order to satisfy different cooking needs [paragraph 0069].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the grill taught by O’Hare by replacing the grill taught by O’Hare with the combination grill and griddle as taught by Dumenil in order to allow the grill to satisfy different cooking needs [paragraph 0069 of Dumenil].
With respect to claim 6 the combination of O’Hare and Dumenil disclose a grill [reference character 24 in Fig. 6] removably disposed above the heating coil to receive heat from the heating coil, where the heating coil is taught by Dumenil as described in connection with claim 4.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762